COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


  LARRY CHAMBERS AND ABIE WOLF,                  §
                                                               No. 08-20-00136-CV
                           Appellants,           §
                                                                    Appeal from the
 v.                                              §
                                                                243rd District Court
                                                 §
 GARY STARR AND BONNIE STARR,                                of El Paso County, Texas
                                                 §
                            Appellees.                         (TC# 2018DCV1581)
                                                 §
                                         O R D E R

       The Court GRANTS the Appellants’ fourth motion for extension of time within which to

file the brief until January 28, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANTS’ BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that Larry Chambers and Abie Wolf, pro se, prepare the Pro se’s Brief

and forward the same to this Court on or before January 28, 2021.

       IT IS SO ORDERED this 23rd day of December, 2020.


                                            PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.